Citation Nr: 0109167	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) on 
the basis of entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and from January 1951 to April 1952.  He died on July 
[redacted], 1999.  The appellant is the surviving spouse of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2000, the appellant's representative submitted 
additional evidence (a redacted VA medical opinion dated 
February 3, 1999, addressing the relationship between a 
veteran's death due to myocardial infarction and his service-
connected post traumatic stress disorder (PTSD)), and 
requested waiver of the appellant's right to initial review 
of this statement by the RO.  Accordingly, the Board will 
accept and consider this evidence in connection with this 
appeal.  38 C.F.R. § 20.1304(c) (2000).


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  The death certificate 
indicates that the veteran was an inpatient at the Regional 
Medical Center in Anniston, Alabama, at the time of his death 
on July [redacted], 1999.  However, a discharge summary report for 
this hospitalization, if available, is not of record.  The 
appellant should be specifically advised of the importance of 
these records for the adjudication of her claim, and provided 
an opportunity to either submit any medical records that she 
has pertaining to the veteran's treatment at the Regional 
Medical facility or authorize VA to obtain such records 
directly.  Moreover, the Board observes that there are no 
medical treatment records on file of more recent chronology 
(he had been seen regularly at the VA Medical Center (VAMC) 
in Birmingham, Alabama through September 1996).  Given the 
nearly three-year period between the aforementioned treatment 
date and the veteran's death, there may be additional VA 
medical records available as well.  Decisions of the Board 
must be based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).  Hence, the requisition 
and consideration of all available medical records that may 
be potentially relevant to the issue on appeal is necessary 
for the adjudication of the appellant's claim for benefits.

In addition, the record reflects that the veteran was 
receiving retirement benefits from the Social Security 
Administration (SSA) during his lifetime.  Although usually 
SSA records based on disability benefits awarded by that 
agency are relevant in connection with VA claims, the RO 
should attempt to obtain any records held by SSA pertaining 
to the veteran as they may include medical records relevant 
to the appellant's claim of service connection for the cause 
of the veteran's death.  See generally Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits).

Further, the Board believes that, in light of the appellant's 
contentions as reflected by her statements, and once all of 
the medical evidence has been obtained, a review of the 
entire evidentiary record should be undertaken by an 
appropriate medical specialist in order to determine what 
relationship may exist between the veteran's service-
connected PTSD and the cause of his death in July 1999 by a 
heart attack.

In addition to the above, a claim for DIC benefits under 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) was raised by the 
appellant's representative in the December 2000 "Written 
Brief Presentation."  The RO did not consider whether 
entitlement to DIC on this basis was payable as of the date 
of the veteran's death when it adjudicated the appellant's 
death compensation claim.  When a veteran dies as a result of 
a non-service connected condition, the surviving spouse of 
the deceased veteran is entitled to DIC if the veteran was in 
receipt of or "entitled to receive" compensation for a 
service-connected disability that "was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death."  38 U.S.C.A. § 1318(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.22 (2000); see also Wingo v. West, 
11 Vet. App. 307, 311-312 (1998); Carpenter v. West, 11 Vet. 
App. 140, 145 (1998) (addressing "entitled to receive" 
language of section 1318(b) and holding that survivor has 
right to attempt to demonstrate that veteran hypothetically 
would have been entitled to receive different decision on 
service-connection-related issue based on evidence in 
veteran's claims file or VA custody prior to veteran's 
death).  The Board notes that section 1318 was amended in 
1982 by adding the words "or entitled to receive"; on this 
point, the Court of Appeals for Veterans Claims (the Court) 
stated in Green v. Brown, 10 Vet. App. 111, 119 (1997), 
"[u]nder the amended section, the spouse of a veteran who 
would have been entitled to have been in receipt of a 100% 
service-connected rating (including a TDIU rating) for 10 or 
more consecutive years immediately preceding the veteran's 
death was made eligible for section 1318 DIC."

The Board notes that the aforementioned caselaw was 
synthesized in Marso v. West, 13 Vet. App. 260 (1999), with 
the Court holding the following with respect to 1318 DIC 
claims:

In summary, based on the Court's decision 
today, a survivor of a deceased veteran 
is eligible for DIC under section 
1318(b)(1) if (1) the veteran was in 
actual receipt of a 100% disability 
rating for the statutory period of time; 
(2) the veteran would have been in 
receipt of a 100% disability rating for 
such time but for [clear and unmistakable 
error] in a final rating or Board 
decision; or (3) if under the specific 
and limited exceptions under Carpenter or 
Wingo the veteran was "hypothetically" 
entitled to a 100% disability rating for 
the required period of time.

With respect to (3) above, the Court in Marso held that the 
decision in Carpenter was limited to section 1318(b) 
"entitled to receive" claims where 38 C.F.R. § 19.196 
applied, i.e., prior to the March 1992 effective date of 38 
C.F.R. § 20.1106 (1999).  In those claims, there was 
authority to review de novo, i.e., without regard to any 
prior final VA determinations, whether a veteran was 
"hypothetically" entitled to a 100% disability rating for a 
continuous 10-year period immediately preceding the veteran's 
death.  Before section 20.1106 was promulgated (effective in 
March 1992), claims under section 1318(b) were not excluded 
from the general principle that issues in a survivor's claim 
for benefits would be decided without consideration of rating 
decisions during a veteran's lifetime, as provided under 
38 C.F.R. § 19.196 (1991).  The Court in Marso explained that 
section 20.1106 required, by negative implication, that a 
rating decision during a veteran's lifetime must be taken 
into consideration when adjudicating a claim for section 
1318(b) DIC benefits.  Section 20.1106 was promulgated for 
the specific reason that the old rule contained in section 
19.196 was inconsistent with 38 C.F.R. § 3.22(a)(2), which 
expressly included clear and unmistakable (CUE) as a method 
of establishing a veteran's past entitlement to a total 
disability rating for 10 continuous years preceding his or 
her death.  The Court in Marso further explained that the 
clear message of section 20.1106 was that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under section 1318(b), at the time of the 
veteran's death, he or she had been entitled to compensation 
for a total disability rating for 10 continuous years 
immediately preceding the veteran's death.

Thus, for the above reasons, the Court held in Marso that for 
1318 DIC claims filed on or after the March 1992 promulgation 
of 38 C.F.R. § 20.1106, where a prior final VA determination 
had denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor seeking DIC 
benefits under 38 U.S.C.A. § 1318(b) would have to 
demonstrate CUE in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).

The Board therefore will direct the RO to consider whether 
the veteran would hypothetically be entitled to a 100% total 
disability rating based on one or more of his service-
connected disabilities for 10 continuous years prior to his 
death, with the specific caveat that the RO under 38 C.F.R. 
§ 20.1106 must take into consideration all prior final rating 
decisions issued during the veteran's lifetime when 
adjudicating the section 1318(b) DIC claim.  Thus, absent any 
allegations of CUE, those decisions will be controlling when 
determining if, under section 1318(b), at the time of the 
veteran's death, he was hypothetically entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding his death.

One further point must be addressed:  The RO is advised that 
38 C.F.R. § 3.22(a) was recently amended effective January 
21, 2000.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required 10-year period before death or 
would have established such a right if not for CUE by VA.  
See 65 Fed. Reg. No. 14, Pages 3388-3392 (Jan. 21, 2000).  In 
the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the Court held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate this claim 
under both the old and new versions of 38 C.F.R. § 3.22(a), 
determine which criteria is more favorable to the appellant, 
and then apply such criteria.  Although the decision on this 
matter rests initially with the RO, the Board would advise 
that the older version of section 3.22(a), as construed in 
light of the above-cited caselaw, is clearly more favorable 
to the appellant's claim for section 1318 DIC benefits.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas, 
1 Vet. App. 308, 313 (1991).  In light of the need for the 
foregoing development action, the RO is advised to consider 
whether any other additional notification or development 
actions are required in this case under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the last few years of 
his life, specifically, between 1996 and 
1999, including any medical records which 
correspond to treatment while he was a 
patient at the Regional Medical Center in 
Anniston, Alabama, corresponding to his 
last hospitalization at that facility, 
and which correspond to any treatment 
since September 1996 at the Birmingham 
VAMC.  Any VA records identified should 
be obtained pursuant to established 
procedures.  After securing appropriate 
releases from the appellant, attempts to 
secure copies of records pertaining to 
any indicated private physicians and the 
above-cited medical facilities should be 
undertaken.  The appellant should be 
advised that the above-identified 
hospital records are relevant and 
therefore necessary for a proper 
adjudication of her claim.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to benefits 
awarded by that agency to the veteran.  
In this regard, the RO should obtain 
copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits during his 
lifetime.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder.

3.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the cause 
of the veteran's death in July 1999, as 
shown on the death certificate and by the 
available medical records in the claims 
folder.  In this regard, it is 
specifically requested that the 
specialist address whether it is at least 
as likely as not that there was a direct 
cause-and-effect relationship between his 
death by an acute myocardial infarction 
and his service-connected PTSD, and if 
not, whether this disability and/or 
related residuals could have in any way 
contributed substantially or materially 
to cause his death.  This opinion should 
be based on a thorough and careful review 
of all the evidence contained in the 
claims folder.  A complete rationale for 
all opinions expressed must be provided, 
and, in particular, the specialist should 
discuss his/her findings in light of the 
medical analysis and theories advanced in 
a similar case that was explained in the 
above-cited February 1999 redacted VA 
medical opinion submitted by the 
representative in the December 2000 
Written Brief Presentation vis a vis the 
specific facts in this case.  The report 
generated as a result of this request 
should thereafter be associated with the 
claims folder.

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
notification and development actions 
applicable to the appellant's claim and 
required by the VCAA are completed.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
for DIC benefits based on service 
connection for the cause of the veteran's 
death, with consideration given to all of 
the evidence of record.  In this regard, 
the RO should address this claim after 
ensuring that all duty-to-notify and 
duty-to-assist provisions have been 
fulfilled under the VCAA.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
her representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on her claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations that are specifically 
pertinent to the issue currently on 
appeal, which is entitlement to section 
1310 DIC benefits based on a service-
connected death.  The RO should allow the 
appellant an appropriate period of time 
for response.

6.  The RO must develop and adjudicate 
the appellant's newly-raised claim 
seeking DIC under the provisions of 
38 U.S.C.A. § 1318(b), as alluded to 
above.  All contentions, arguments, 
theories of entitlement raised by the 
appellant should be fully addressed by 
the RO.  Notice of the RO's decision 
regarding this claim, to include notice 
of appellate rights attaching thereto if 
the decision is in any way adverse to the 
appellant, should be furnished in 
accordance with established claims 
processing procedures.

In adjudicating this claim, the RO should 
consider all appropriate laws and 
regulations, including a determination as 
to whether the revised or the old version 
of 38 C.F.R. § 3.22(a) is more favorable 
to the appellant, and then apply the more 
favorable version of the regulation to 
her section 1318 claim.  In adjudicating 
the claim, the RO should also consider 
carefully the caselaw of the Court and 
the Board's interpretation of that 
caselaw, as set forth above in this 
REMAND.

Regardless of the outcome, this issue 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
timely filing of a notice of 
disagreement, furnishing of a statement 
of the case, and perfection of the appeal 
with the timely filing of a substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


